 

EXHIBIT 10.6

 

 

AMENDMENT

WHEREAS, lberdrola USA, Inc., a New York corporation formerly known as Energy
East Corporation (the "Company"), Rochester Gas & Electric Corporation ("RG&E"),
a Delaware corporation formerly known as Energy East Management Corporation, and
Mark S. Lynch (the "Executive") entered into an Employment Agreement dated as of
November 24, 2009 (the "Agreement"); and

WHEREAS, the parties have had discussions concerning the meaning and intent of
certain provisions;

WHEREAS, the Parties now wish to amend the Agreement as provided herein;

NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree:

 

FIRST:

Section 5.4 is hereby deleted in its entirety and replaced with the following:

In satisfaction of any and all rights and obligations Executive may have to
participate in the Program for the period from the commencement of his
employment through December 31, 2010 and any rights to payment under the
pre-amendment version of this Section 5.4, the Company or its designee shall pay
to the Executive the amount of $234,357.35 in four installments as follows: (a)
a first installment in the amount of $93,742.94, which shall be payable in cash
in a lump sum within ten business days after the execution of this Amendment;
and (b) three additional installments, each in the amount of $46,871.47 and
which shall be payable in shares of the common stock of Iberdrola, S.A.,
respectively, no later than (I) within ten business days after the execution of
this Amendment, (ii) March 15, 2012, and (iii) March 15, 2013; provided that if
Executive's employment terminates by reason of his termination without Good
Reason, his retirement, or the Company's termination of his employment for
Cause, then his entitlement shall be governed by Section 7.4 of the Agreement.
All such amounts shall be subject to all legally required withholdings and
taxes.

 

SECOND:

Section 7.1 is hereby deleted in its entirety and replaced with the following:

7.1 Termination by the Company Without Cause or by Executive for Good Reason. If
the Executive's employment shall be terminated during the Term by the Company
without Cause or by Executive for Good Reason, Executive shall be entitled to
receive (a) a lump sum payment payable six months and one day after the Date of
Termination equal to the sum of (i) the Base Salary; and (ii) an amount equal to
Executive's AEIP award for the prior year or, if such termination occurs prior
to January 1, 2011, Executive's target AEIP opportunity for 2010; (b) if the
Date of Termination occurs prior to payment of all amounts owed pursuant to
Section 5.4, then Executive shall continue to be entitled to receive such
amounts as and when they would have been paid had his employment not terminated;
and (c) all compensation and benefits payable to the Executive through the Date
of Termination under the terms of this Agreement or any compensation or benefit
plan, program or arrangement maintained by the Company or RG&E and in which
Executive participated as of the Date of Termination. The Company also shall
make a final contribution to the Arrangement in accordance with Section 5.5(D).

 

 

 

1

 

--------------------------------------------------------------------------------

 

THIRD:Section 7.2 is hereby amended by deleting clause (b) thereof and
substituting in its place the following: "(b) if the Date of Termination occurs
prior to payment of all amounts owed pursuant to Section 5.4, then Executive
shalt continue to be entitled to receive such amounts as and when they would
have been paid had his employment not terminated; and". 

FOURTH:Section 7.3 is hereby amended by deleting clause (c) thereof and
substituting in its place the following: "(c) if the Date of Termination occurs
prior to payment of all amounts owed pursuant to Section 5.4, then Executive
shall continue to be entitled to receive such amounts as and when they would
have been paid had his employment not terminated; and".

FIFTH:Section 7.4 is hereby amended by adding clause as follows: "and (c) if the
Date of Termination occurs prior to payment of all amounts owed pursuant to
Section 5.4, then Executive shall continue to be entitled to receive the next
installment under Section 5.4 as and when it would have been paid had his
employment not terminated."

SIXTH:Section 9(a) of the Agreement is hereby amended by deleting "one year" and
substituting in its place the phrase "nine months."

SEVENTH: Section I7(M) of the Agreement is hereby deleted in its entirety and
replaced with the following:

 

(M)

"Restricted Area" shall mean the State of New York.

EIGHTH:Except as specifically modified herein, the Agreement shall remain in
full force and effect in accordance with ail of the terms and conditions
thereof.

[Remainder of the page intentionally left blank.)

 

 

2

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed and delivered this Amendment this
31st day of March, 2011.

 

  

       

 

IBERDROLA USA, INC.

(formerly known as ENERGY EAST CORPORATION)

 

 

By:

/s/ Robert D. Kump

Name:  

Robert D. Kump

Title:  

Chief Executive Officer

 

 

ROCHESTER GAS AND ELECTRIC CORPORATION

 

 

By:

/s/ Robert D. Kump

Name:  

Name:  Robert D. Kump

 

 

EXECUTIVE

 

 

By:

/s/ Mark S. Lynch

Name:  

Mark S. Lynch

 

3

 